       Case 3:21-cv-00024-DPM Document 27 Filed 07/20/21 Page 1 of 2



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

LEAH BANKS
#868043                                                          PLAINTIFF

v.                        No. 3:21-cv-24-DPM

WILLISTER BLACK, Corrections
Officer, Bailiff, Craighead County
Detention Center; KEITH BOWERS,
Jail Administrator, Craighead County
Detention Center; CRAIGHEAD
COUNTY DETENTION CENTER; and
CRAIGHEAD COUNTY, ARKANSAS                                     DEFENDANTS

                                  ORDER
     On de nova review, the Court adopts Magistrate Judge Kearney's
recommendation, Doc. 25, as supplemented and overrules Banks's
objections, Doc. 26.   FED. R. CIV. P. 72(b)(3).
     Banks acknowledges that she didn't file any formal grievance
about Black's abuse;    but she asks the Court to excuse that omission.
She believed that filing a grievance would be pointless because she'd
informally reported the abuse to no avail.     Doc. 17 at 1.    As Magistrate
Judge Kearney noted, though, an individual's belief about the
availability of the grievance process does not excuse a failure to
exhaust.   Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000).      Banks
also notes that she felt intimidated because Black had abused other
       Case 3:21-cv-00024-DPM Document 27 Filed 07/20/21 Page 2 of 2



inmates and hadn't lost his job yet.      Doc. 17 at 5.   She also presents
some evidence that other witnesses were scared to come forward.
Doc. 26.   These points are well taken but don't go quite far enough.
Banks hasn't alleged or offered any evidence that Black or jail
administrators prevented her from taking advantage of the grievance
process "through machination, misrepresentation, or intimidation."
Ross v. Blake, 136 S. Ct. 1850, 1860 (2016).
     The PLRA' s exhaustion requirement 1s strict.                And the
exceptions to it are narrow;      special circumstances are not enough.
Ross, 136 S. Ct. at 1859-60. Because Banks hasn't shown that her case
falls within any of those narrow exceptions, the motion for summary
judgment, Doc. 11, is therefore granted.       Banks' s complaint will be
dismissed without prejudice.      The Court thanks Easley for accepting
appointment as Banks's lawyer and ably representing her.
      So Ordered.


                                                     ,
                                   D .P. Marshall Jr.
                                   United States District Judge




                                    -2-
